United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 5, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-41419
                          Summary Calendar



ROY LEE PIPPIN,

                                    Plaintiff-Appellant,

versus

TEXAS DEPARTMENT OF CRIMINAL JUSTICE INSTITUTIONAL DIVISION
BOARD MEMBERS; UNIDENTIFIED BISCOE, Warden; UNIDENTIFIED JONES,
Assistant Warden,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 9:04-CV-60
                       --------------------

Before HIGGINBOTHAM, JONES, and PRADO, Circuit Judges.


PER CURIAM:*

     Roy Lee Pippin, Texas prisoner number 999170, filed the

instant 42 U.S.C. § 1983 suit to challenge a prison mail policy

that he alleged denied him his right of access to courts.       The

district court dismissed Pippin’s suit after determining that it

was frivolous and failed to state a claim upon which relief could

be granted pursuant to 28 U.S.C. § 1915A(b)(1).   Pippin now

appeals that dismissal.   Pippin also moves this court for

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-41419
                                -2-

injunctive relief.   Pippin’s motion to amend appeal and for an

injunction is DENIED.   See Lindsay v. City of San Antonio,

821 F.2d 1103, 1107 (5th Cir. 1987).

     To raise a cognizable claim under 42 U.S.C. § 1983, one must

show that his constitutional rights were violated by a state

actor.   Woods v. Edwards, 51 F.3d 577, 583 (5th Cir. 1995).

Pippin has not shown that the district court erred in rejecting

his claim of denial of access to courts, as he has not

established that he suffered an actual, concrete injury as a

result of the disputed policy.   See Walker v. Navarro County

Jail, 4 F.3d 410, 413 (5th Cir. 1993).    To the extent that Pippin

is attempting to raise a claim of retaliation, we decline to

consider this claim because it was not presented to the district

court.   See Leverette v. Louisville Ladder Co., 183 F.3d 339, 342

(5th Cir. 1999).

     Pippin has shown no error in the judgment of the district

court.   Consequently, that judgment is AFFIRMED.

     ALL OUTSTANDING MOTIONS DENIED; JUDGMENT OF DISTRICT COURT

AFFIRMED.